Citation Nr: 1342605	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for exposure to carcinogenic agents.  

2.  Entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain.  

3.  Entitlement to service connection for recurring papules in the groin.  

4.  Entitlement to service connection for residuals of decompression sickness with sharp pain to the joint of the right elbow.  

5.  Entitlement to service connection for a heart disability manifested by atrial fibrillation, tachycardia, and heart palpitations.  

6.  Entitlement to service connection for presbyopia with physiologically large cup-disc ratio.  

7.  Entitlement to service connection for chemical burns to the eyes with loss of focus of the left eye.  

8.  Entitlement to service connection for corneal abrasion of the left eye.  

9.  Entitlement to service connection for recurring follicular cyst of the posterior neck.  

10.  Entitlement to service connection for a skin tag, mid-left lower eyelid with twitching of the eyelid.  

11.  Entitlement to service connection for lumbago.  

12.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.  

13.  Entitlement to service connection for patellofemoral pain syndrome of the left knee.  

14.  Entitlement to service connection for patellofemoral pain syndrome of the right knee.  

15.  Entitlement to service connection for a right ankle disability.  

16.  Entitlement to service connection for a left ankle disability.  

17.  Entitlement to service connection for a right hip disability.  

18.  Entitlement to an initial compensable rating for pruritis and dermographism (recurring urticaria).  

19.  Entitlement to an initial compensable rating for sinusitis.  

20.  Entitlement to an initial compensable rating for benign paroxysmal vertigo.  

21.  Entitlement to an initial compensable rating for temporomandibular joint disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a July 2012 hearing before a member of the Board sitting at the Winston-Salem RO.  Instead of offering testimony on the record, the Veteran and his representative met informally with a Veterans Law Judge to discuss the Veteran's case.  A later July 2012 statement from the Veteran's representative documents the meeting and also the action she wished to be taken with regard to the Veteran's claims.  In light of these facts, the Board considers the July 2012 Travel Board hearing to have been cancelled.  The Veteran is free to make an additional request for another Board hearing if he so desires.   

Finally, the record on appeal reflects that the Veteran has raised additional claims for service connection for bilateral hearing loss, for tinnitus, and for posttraumatic stress disorder (PTSD).  While not before the Board, the newly raised claims for service connection for bilateral hearing loss, for tinnitus, and for PTSD are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issues on appeal (other than those issues dismissed in the decision, below) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran perfected an appeal in May 2010 to the claims for entitlement to an initial compensable rating for temporomandibular joint disorder, entitlement to service connection for residuals of decompression sickness with sharp pain to the joint of the right elbow, entitlement to service connection for exposure to carcinogenic agents, entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain, and entitlement to service connection for recurring papules in the groin.  

2.  In a statement from the Veteran's representative receiving by the AOJ in September 2011, and prior to the promulgation of a decision in this appeal, the representative indicated that the Veteran no longer wished to pursue an appeal of the claims for entitlement to an initial compensable rating for temporomandibular joint disorder, entitlement to service connection for residuals of decompression sickness with sharp pain to the joint of the right elbow, entitlement to service connection for exposure to carcinogenic agents, entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain, and entitlement to service connection for recurring papules in the groin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to an initial compensable rating for temporomandibular joint disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for residuals of decompression sickness with sharp pain to the joint of the right elbow have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for exposure to carcinogenic agents have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to service connection for recurring papules in the groin have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

Following the filing of a VA Form 9 (Appeal to Board of Veterans' Appeals) in May 2010 and perfecting his appeal to 21 claims, the Veteran's representative withdrew five of those claims from appellate status in September 2011.  These claims were noted as entitlement to an initial compensable rating for temporomandibular joint disorder, entitlement to service connection for residuals of decompression sickness with sharp pain to joint of right elbow, entitlement to service connection for exposure to carcinogenic agents, entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain, and entitlement to service connection for recurring papules in the groin.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to the noted claims.  

Accordingly, the Board does not have jurisdiction to review the appeal of the claims for entitlement to an initial compensable rating for temporomandibular joint disorder, entitlement to service connection for residuals of decompression sickness with sharp pain to joint of right elbow, entitlement to service connection for exposure to carcinogenic agents, entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain, and entitlement to service connection for recurring papules in the groin, and the claims are dismissed.  


ORDER

The appeal of the claim for entitlement to an initial compensable rating for temporomandibular joint disorder is dismissed.  

The appeal of the claim for entitlement to service connection for residuals of decompression sickness with sharp pain to joint of right elbow is dismissed.  

The appeal of the claim for entitlement to service connection for exposure to carcinogenic agents is dismissed.  

The appeal of the claim for entitlement to service connection for internal hemorrhoids with undiagnosed abdominal pain is dismissed.  

The appeal of the claim for entitlement to service connection for recurring papules in the groin is dismissed.  


REMAND

Since the last adjudication of the Veteran's claims in the January 2010 Statement of the Case, the AOJ has received additional evidence from the Veteran consisting of additional service treatment records (STRs) as well as post-service private medical records.  The Veteran and his representative have requested that this evidence be reviewed in the first instance by the AOJ.  As such, a remand is necessary to allow for such action.  

Also, the Board's review of the evidence reflects that additional development should be undertaken.  

The Veteran experienced an episode of atrial fibrillation in 1999 during his active service period.  Thereafter, the Veteran experienced a second episode of atrial fibrillation in 2009 (post service).  An April 2011 private clinic note documents that the Veteran had undergone five atrial fibrillation episodes from 2009 to 2010.  Evidence also reflects an August 2009 chest X-ray undertaken at Elgin Air Force Base in which an impression of cardiomegaly was noted.  In light of the in-service and post-service history of atrial fibrillation, along with the finding of cardiomegaly on X-ray, a medical opinion should be obtained to identify whether the Veteran has a current heart disability, manifested by atrial fibrillation or other cardiac disorder, and whether such disability is related to service.  

Also, review of the Veteran's STRs reflects treatment for pain associated with his back and other joints.  The Veteran's operational status during his military career required him to parachute and rappel out of aircraft.  Arthritic changes in the back and other joints were not identified on VA examination in April 2007.  Since that time, most notably in a June 2012 private medical evaluation (apparently conducted at Fort Bragg, North Carolina), the Veteran was diagnosed with degenerative joint disease of the spine, shoulder, hips, knees, and ankles.  Also, a January 2007 private chiropractic examination report identifies degenerative changes in the Veteran's lumbar spine, to include the lumbar discs.  In light of the most recent findings, the Veteran should be afforded a VA orthopedic examination to identify any current orthopedic disabilities and whether such disabilities are related to service.  

Finally, as noted above, the Veteran is service connected for a skin disorder, for vertigo, and for sinusitis.  The Board's review of the post-service medical evidence since the AOJ's August 2007 rating decision reflects, in particular, treatment for sinusitis but not for a skin disorder or for vertigo.  Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The record as it currently stands, especially in light of post-service treatment, does not adequately reveal the present state of the Veteran's sinusitis.  Therefore, a VA examination to evaluate the severity of the Veteran's service-connected sinusitis should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identifying information from the Veteran, obtain available medical records associated with any VA treatment the Veteran may have received.  

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination.  The claims folders and a copy of this remand must be reviewed by the examiner in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

The examiner should elicit a detailed history from the Veteran concerning his joint pain.  The examiner's claims folders review should include, in particular, those tabbed records in the Veteran's claims folders as well as the Veteran's service treatment records.  Following examination of the Veteran and any necessary diagnostic testing, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed disability of the Veteran's spine, right hip, right wrist, bilateral ankles, or bilateral knees had its clinical onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  Also, schedule the Veteran for an appropriate examination to evaluate his sinusitis.  The claims folders and a copy of this remand must be reviewed by the examiner in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

4.  After the above has been completed, the AOJ should undertake any additional evidentiary development deemed appropriate following its review of the evidence of record.  Thereafter, re-adjudicate the remaining claims on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


